Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to the Amendment dated June 15, 2022. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Amendment
Election/Restrictions
Applicant’s election without traverse of claim 42 in the reply filed on July 8, 2022 is acknowledged.
The requirement is still deemed proper and is therefore made FINAL.
Accordingly, claim 43 is withdrawn from consideration as being directed to a non-elected invention.

This application contains claim 33 drawn to an invention nonelected with traverse in the reply filed on July 15, 2020 and claim 43 drawn to a species nonelected without traverse in the reply filed on July 8, 2022. A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action.

Claim Rejections - 35 USC § 112

Claims 15-22, 27, 32 and 35-41 have been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The rejection of claim 15-22, 27, 32 and 35-41 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 103
I.	Claims 15-18, 22, 27, 32 and 37-39 stand rejected under 35 U.S.C. 103 as being unpatentable over Carey, II et al. (US Patent Application Publication No. 2003/0079811 A1) in 
view of Mickelson et al. (US Patent No. 3,562,013), CN 106086892 (‘892), Miyamoto et al. (US Patent Application Publication No. 2019/0044159 A1), SU 467145 (‘145) and Baubet et al. (US Patent Application Publication No. 2019/0024715 A1).
Regarding claim 15, Carey teaches a method for depositing a tin-bismuth alloy, the method comprising: 
• immersing the titanium substrate (= when the metal strip is formed of stainless steel, carbon steel, nickel alloys, titanium or titanium alloys) [page 6, [0039]] in an activation solution (= a chemical activation process) [page 8, [0046]] for a predetermined period of time to yield an activated surface of a titanium substrate (= the chemical activation process is designed to remove oxides and/or foreign material from the base metal surface) [page 9, [0051]];
• strike plating the activated surface of the titanium substrate, yielding a strike plated 

titanium substrate (= in one embodiment, the intermediate barrier metal includes nickel. Typically, the nickel is flashed or plated to the base metal surface) [page 10, [0052]]; and
• electrodepositing (= the plating of the metal alloy onto the surface of the metal strip is typically effectuated by conventional electroplating processes) [page 26, [0167]] the tin-
bismuth alloy (= bismuth, if added to and/or included in the metal alloy, is generally present in amounts up to about 1.7 weight percent of the metal alloy; however, higher weight percentages can be used) [page 32, [0195]] onto the strike deposit of the strike plated titanium substrate (= the metal alloy coating is applied to the surface of the base metal, the surface of the intermediate barrier metal layer, and/or an existing metal alloy coating by a plating process) [page 13, [0061]], the electrodepositing comprising: 
· passing an electric current between the strike plated titanium substrate and an 
anode (= as metal strip 12 passes through electrolytic tank 44, an electrical current is directed into electrolyte 46 by electrodes 48) [page 26, [0167]; and Fig. 3].
The method of Carey differs from the instant invention because Carey does not disclose the following:
a.	Wherein the activation solution is a fluorine-containing activation solution, the 
activation solution comprising:
· water;
· an ammonium salt comprising at least one of ammonium bifluoride and 
ammonium tetrafluoroborate, wherein the ammonium salt is present at a concentration of about 50 grams per liter to about 100 grams per liter, based on 

the total volume of the activation solution; and 
· sulfuric acid, wherein the sulfuric acid is present at a concentration 
ranging from about 5 percent by volume to about 25 percent by volume, based 
on a total volume of the activation solution.
b.	Wherein the activated surface of the titanium substrate is a fluorine-activated 
surface of a titanium substrate.
Carey teaches that the metal strip is formed of stainless steel, carbon steel, nickel alloys, titanium or titanium alloys (page 6, [0039]). The chemical activation process is designed to remove oxides and/or foreign material from the base metal surface (page 9, [0051]).
Mickelson teaches that:
Provided by this invention is a process for cleaning and deoxidizing titanium and its alloys which produces a stain free, smooth bright surface with inhibition of hydrogen absorption and consequent embrittlement. The process also gives substantially or essentially smut free surfaces even with titanium alloys which normally produce smutty surfaces with other processes (col. 1, lines 55-61).

It has been found according to the present invention that the surfaces of titanium and titanium-based alloys can be deoxidized and cleaned by bringing the surface into contact with a bath of the following composition:

		
    PNG
    media_image1.png
    88
    288
    media_image1.png
    Greyscale
 
(col. 1, lines 62-72).
Except for water, the percentages are on an anhydrous basis. For the purpose of this application, the term “hydrofluoric acid” is considered to encompass hydrofluoric acid as well as the 

resulting acids formed by the utilization of salts in the solutions to provide the needed hydrofluoric acid and/or the equivalent acid fluoride ion. Thus, some of the salts which can be used are the alkali metal silicofluorides such as sodium or potassium silicofluoride, ammonium bifluoride, calcium bifluoride, and alkali metal bifluorides such as sodium or potassium bifluoride, an alkali metal fluoride and particularly sodium, potassium or lithium fluoride, or fluoro boric acid. The bath can also be used with a mixture of such hydrofluoric acid or acid 
fluoride ion supplying materials (col. 2, lines 1-14).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the chemical activation process described by Carey with wherein the activation solution is a fluorine-containing activation solution, the activation solution comprising: water; an ammonium salt comprising at least one of ammonium bifluoride and ammonium tetrafluoroborate, wherein the ammonium salt is present at a concentration of about 50 grams per liter to about 100 grams per liter, based on the total volume of the activation solution; and sulfuric acid, wherein the sulfuric acid is present at a concentration ranging from about 5 percent by volume to about 25 percent by volume, based on a total volume of the activation solution; and wherein the activated surface of the titanium substrate is a fluorine-activated surface of a titanium substrate because a bath comprising water, 1-30 % by wt ammonium bifluoride and 10-75 % by wt sulfuric acid deoxidizes and cleans surfaces of titanium and its alloys which produces a stain free, smooth bright surface with inhibition of hydrogen absorption and consequent embrittlement, and also gives substantially or essentially smut free surfaces.
	Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).

The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	CN ‘892 teaches a cleaning bath for a precision forged titanium alloy blade comprising 150-180 g of ammonium bifluoride, 330-370 g of sulfuric acid and 1000 g water (ƿ [0010] and ƿ [0011]).
c.	Wherein the strike plating comprises: 
· immersing the fluorine-activated surface of the titanium substrate and a nickel anode in a bath, the bath comprising an electrolyte solution; and 
· actuating a current source such that an electric current is passed 
between the titanium substrate and the nickel anode to form a strike 
deposit on the fluorine-activated surface of the titanium substrate.
Carey teaches that the intermediate metal barrier is applied to part of or the complete surface of the base metal by a plating process, a plating and subsequent flow heating process, a metal 
spraying process, a coating roller process, and/or immersion process in molten metal prior to applying the metal alloy coating to the base metal surface. Typically, the nickel is flashed or plated to the base metal surface (page 10, [0052]).
Miyamoto teaches that:
To improve the adherence of the tin plating, preferably, the surface oxide film of the porous metal body is removed by strike nickel plating just before tin plating, and the porous metal body is placed in a tin plating liquid without drying. This process can increase the adherence of the coating layer (page 7, [0151]).

For example, strike nickel plating may be performed under the following conditions. 

Specifically, a Wood's strike nickel bath having a composition containing 240 g/L of nickel chloride and 125 ml/L of hydrochloric acid (specific gravity: about 1.18) is prepared and adjusted to have room temperature, and nickel or carbon is used as an anode (pages 7-8, [0152]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the strike plating described by Carey with wherein the strike plating comprises immersing the fluorine-activated surface of the titanium substrate and a nickel anode in a bath, the bath comprising an electrolyte solution; and actuating a current source such that an electric current is passed between the fluorine-activated surface of the titanium substrate and the nickel anode to form a strike deposit on the fluorine-activated surface of the titanium substrate because strike nickel plating in a Wood’s strike nickel bath using a nickel anode improves the adherence of a tin plating by removing the surface oxide film of the porous metal body.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141.03 and § 2164.03).
The motivation to combine prior art references can arise from the expectation that the 
prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
d.	Wherein the anode is a tin-bismuth anode having approximately 2 to approximately 5 percent by weight bismuth.
Carey teaches that bismuth is added to and/or included in the metal alloy (page 32, [0195]) is typically effectuated by conventional electroplating processes (page 26, [0167]).

	SU ‘145 teaches the electrodeposition of tin-bismuth alloy. The anodes include Sn-Bi with 5-6% Bi (abstract).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the anode described by Carey with wherein the anode is a tin-bismuth anode having approximately 2 to approximately 5 percent by weight bismuth because using anodes of Sn-Bi with 5-6% Bi electroplates a tin-bismuth alloy. 
	Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
e.	Wherein the tin-bismuth alloy deposit comprises beta phase tin.
Carey teaches that bismuth, if added to and/or included in the metal alloy, is generally present in amounts up to about 1.7 weight percent of the metal alloy; however, higher weight percentages can be used (page 32, [0195]).
Baubet teaches that:
Tin is a post-transition metal with two main allotropes or phases, commonly referred to as beta-tin and alpha-tin. At room temperature, the stable phase is beta-tin, which has a tetragonal structure. At low temperatures, beta-tin transforms into alpha-tin, which has a diamond cubic structure. Nonetheless, even at temperatures above the transformation temperature, conventional tin coatings have been found to comprise both alpha-tin and beta-tin in an alpha/beta phase ratio of 5-20% (page 1, [0008]).

	In order to produce a tin coating containing at least 90 mol. % beta-tin, the present 

inventors have found that it is necessary to carefully select and control the bath temperature during the electroplating process (page 3, [0051]).

	The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because:
	(i)  The Carey combination teaches a method in a similar manner as presently claimed. 
Similar processes can reasonably be expected to yield products which inherently have the same properties. In re Spada 911 F.2d 705, 15 USPQ 2d 1655 (CAFC 1990); In re DeBlauwe 736 F.2d 699, 222 USPQ 191 (CAFC 1984); In re Wiegand 182 F.2d 633, 86 USPQ 155 (CCPA 1950).
	(ii)  Since all of the elements of the claimed method were accounted for in the prior art, the discovery of a previously unappreciated property or of a scientific explanation for the prior 
art’s functioning does not render it patentably new to the discoverer (MPEP § 2112(I)). The property or function does not necessarily mean the method is unobvious since this property or function may be presumed or inherent in the prior art. 
	(iii)  Conventional tin coatings have been found to comprise both alpha-tin and beta-tin in an alpha/beta phase ratio of 5-20%.
Regarding claim 16, Mickelson teaches wherein the predetermined period of time is a time between about 5 seconds and about 120 seconds (= contact times of about 30 seconds to 25 minutes are often adequate for effecting the desired treatment) [col. 2, lines 49-50].
Regarding claim 17, Mickelson teaches wherein the predetermined period of time is a time between about 20 seconds and about 40 seconds (= contact times of about 30 seconds to 

25 minutes are often adequate for effecting the desired treatment) [col. 2, lines 49-50].
	Regarding claim 18, Mickelson teaches removing the titanium substrate from the activation solution after the predetermined period of time has elapsed; and after the removing, rinsing the titanium substrate with a rinsing fluid (= following the deoxidation, cleaning and/or brightening the titanium or titanium alloy surface can be rinsed with cold water and air dried) [col. 2, lines 51-53].
	Regarding claim 22, Mickelson teaches wherein the ammonium salt is ammonium bifluoride (= ammonium bifluoride) [col. 2, line 9].
	CN ‘892 teaches ammonium bifluoride (ƿ [0011]).
	Regarding claim 27, Mickelson teaches wherein the ammonium salt is present at a concentration of about 80 grams per liter, based on a total volume of the activation solution (= 1-30 % by wt ammonium bifluoride) [col. 1, line 70 and col. 2, lines 1-14].
	Regarding claim 32, Mickelson teaches wherein the activation solution is maintained at an atmospheric pressure and a temperature ranging from about 15 °C to about 50 °C (= although this can be done successfully with the bath at ambient temperature, it is usually more satisfactory to employ the bath at about 30- 140o F) [col. 2, lines 45-47].
	Regarding claim 37, Mickelson teaches wherein the ammonium salt is present at a concentration of about 70 grams per liter to about 90 grams per liter, based on the total volume of the activation solution (= 1-30 % by wt ammonium bifluoride) [col. 1, line 7 and col. 2, line 9].
	Regarding claim 38,  Mickelson teaches wherein the sulfuric acid is present at a 

concentration ranging from about 5 percent by volume to about 15 percent by volume, based on a total volume of the activation solution (= 10-75 % by wt sulfuric acid) [col. 1, line 69].
	CN ‘892 teaches 330-370 g of sulfuric acid (ƿ [0011]).
	Regarding claim 39, Mickelson teaches wherein the sulfuric acid is present at a concentration of about 10 percent by volume, based on a total volume of the activation solution (= 10-75 % by wt sulfuric acid) [col. 1, line 69].
	CN ‘892 teaches 330-370 g of sulfuric acid (ƿ [0011]).

II.	Claims 19 and 40 stand rejected under 35 U.S.C. 103 as being unpatentable over Carey, II et al. (US Patent Application Publication No. 2003/0079811 A1) in view of Mickelson et al. (US Patent No. 3,562,013), CN 106086892 (‘892), Miyamoto et al. (US Patent Application 
Publication No. 2019/0044159 A1), SU 467145 (‘145) and Baubet et al. (US Patent Application Publication No. 2019/0024715 A1) as applied to claims 15-18, 22, 27, 32 and 37-39 above, and further in view of Wiesner (US Patent No. 3,065,154).
	Carey, Mickelson, CN ‘892, Miyamoto, SU ‘145 and Baubet are as applied above and incorporated herein.
	Regarding claim 19, the method of Carey differs from the instant invention because Carey does not disclose wherein the rinsing fluid is deionized water.
	Mickelson teaches that following the deoxidation, cleaning and/or brightening the titanium or titanium alloy surface can be rinsed with cold water and air dried (col. 2, lines 50-52). 
	Wiesner teaches preparing titanium and its alloys for plating by immersing in an alkali 

metal halogen etching bath to more completely rid the surface of all oxides and provide a more uniform layer of complex. The purpose of the various rinsing step is to prevent undue contamination of the etching and plating baths (col. 1, line 65 to col. 2, line 21). The tube was then rinsed in deionized water (col. 3, line 21).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the rinsing fluid described by the Carey combination with wherein the rinsing fluid is deionized water because rinsing titanium and its alloys in deionized water prevents undue contamination of the etching and plating baths.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
Regarding claim 40, the method of Carey differs from the instant invention because Carey does not disclose wherein the titanium substrate comprises Ti-6A1-4V.
Carey teaches that the base metal is made of aluminum, aluminum alloys, nickel alloys, tin, titanium, or titanium alloys (page 7, [0045]). The chemical activation process is designed to remove oxides and/or foreign material from the base metal surface. In one embodiment of the 
invention, the chemical activation process includes subjecting the base metal surface to a deoxidizing agent (pages 9-10, [0051]).

	Mickelson teaches deoxidizing and cleaning the surfaces of titanium and titanium based alloys (col. 1, lines 62-72).
	Wiesner teaches completely ridding the surface of titanium and its alloys of all oxides (col. 1, lines 65-70). A 2½” diameter titanium alloy tube containing 4% vanadium and 6% aluminum was treated (col. 2, lines 64-66).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the titanium substrate described by the Carey combination with wherein the titanium substrate comprises Ti-6A1-4V because a titanium alloy containing 4% vanadium and 6% aluminum is a titanium alloy, where titanium alloys are deoxidized prior to plating.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).

III.	Claim 20 stands rejected under 35 U.S.C. 103 as being unpatentable over Carey, II et al. (US Patent Application Publication No. 2003/0079811 A1) in view of Mickelson et al. (US Patent No. 3,562,013), CN 106086892 (‘892), Miyamoto et al. (US Patent Application Publication No. 2019/0044159 A1), SU 467145 (‘145) and Baubet et al. (US Patent Application Publication No. 2019/0024715 A1) as applied to claims 15-18, 22, 27, 32 and 37-39 above, and further in view of Rohrer et al. (US Patent No. 2,997,429).
	Carey, Mickelson, CN ‘892, Miyamoto, SU ‘145 and Baubet are as applied above and 

incorporated herein.
Regarding claim 20, the method of Carey differs from the instant invention because Carey does not disclose after the immersing, subjecting the titanium substrate to an anodic sulfuric acid method.
Carey teaches that:
In accordance with a yet further aspect of the invention, the base metal is pretreated prior to applying the metal alloy to the base metal. The pretreatment of the base metal is designed to remove dirt, oil, adhesives, plastic, paper and other foreign substances from the surface of the base metal; to remove oxides and other compounds from the base metal surface; etch the base metal surface; and/or improve the bonding of the metal alloy coating to the surface of the base metal. The pretreatment process may include one or more process steps depending on the surface condition of the base metal. In one embodiment of the invention, the various steps of the pretreatment process for the base metal are similar to the pretreatment process disclosed in U.S.  Pat.  No. 5,395,702, which is incorporated herein. In another embodiment of the invention, the pretreatment process includes, but is not limited to, an abrasion process; an absorbent process; solvent and/or cleaning solution process; a low oxygen environment process; a rinse process; a pickling process; a chemical activation process; a flux treating process; and/or an intermediate barrier metal layer coating process. In one aspect of this embodiment, each of these pretreatment process can be use singly or in combination with one another. The type and/or number of pretreatment process used generally depends on the type of base metal and/or condition of the base metal surface. The pretreatment process can be applied to a portion of the base metal surface or the complete surface of the base metal (page 8, [0046]).

	Rohrer teach that:
Another object of this invention is to provide a method for electrolytically bright polishing and/or leveling surfaces of members of titanium and titanium base alloys which comprises making the titanium member an electrode in an electrolyte comprising sulfuric acid, fluoboric acid and hydrofluoric acid and passing a current through said electrolyte of a sufficient density and for a sufficient period of time to effect a bright polish on the titanium member (col. 1, lines 63-72).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described by the Carey 

combination with after the immersing, subjecting the substrate to an anodic sulfuric acid method because making titanium an anode in an electrolyte comprising sulfuric acid effects a bright polishing and/or leveling surfaces of members of titanium.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

IV.	Claims 21 and 36 stand rejected under 35 U.S.C. 103 as being unpatentable over Carey, II et al. (US Patent Application Publication No. 2003/0079811 A1) in view of Mickelson et al. (US Patent No. 3,562,013), CN 106086892 (‘892), Miyamoto et al. (US Patent Application Publication No. 2019/0044159 A1), SU 467145 (‘145) and Baubet et al. (US Patent Application 
Publication No. 2019/0024715 A1) as applied to claims 15-18, 22, 27, 32 and 37-39 above, and further in view of Inaoka et al. (US Patent Application Publication No. 2018/0105774 A1). 
	Carey, Mickelson, CN ‘892, Miyamoto, SU ‘145 and Baubet are as applied above and incorporated herein.
	Regarding claim 21, the method of Carey differs from the instant invention because Carey does not disclose wherein the ammonium salt comprises both ammonium bifluoride and ammonium tetrafluoroborate.

Mickelson teaches that:
Except for water, the percentages are on an anhydrous basis. For the purpose of this application, the term “hydrofluoric acid” is considered to encompass hydrofluoric acid as well as the resulting acids formed by the utilization of salts in the solutions to provide the needed hydrofluoric acid and/or the equivalent acid fluoride ion. Thus, some of the salts which can be used are the alkali metal silicofluorides such as sodium or potassium silicofluoride, ammonium bifluoride, calcium bifluoride, and alkali metal bifluorides such as sodium or potassium bifluoride, an alkali metal fluoride and particularly sodium, potassium or lithium fluoride, or fluoro boric acid. The bath can also be used with a mixture of such hydrofluoric acid or acid 
fluoride ion supplying materials (col. 2, lines 1-14).

	Inaoka teaches a cleaning composition comprising one or more sources of fluoride ion.	
Preferred compounds that provide a fluoride ion source according to the present invention include hydrogen fluoride (HF), ammonium fluoride (NH4F), ammonium hydrogen difluoride (NH4HF2), ammonium fluoroborate (NH4BF4), boron trifluoride (BF3), fluoroboric acid (HBF4), hydrosilicofluoric acid (H2SiF6), and a quaternary ammonium fluoride such as, for example, tetramethylammonium fluoride and tetrabutylammonium fluoride. These can be used individually or in a mixture of two or more thereof (page 3, [0027]).

	It would have been obvious to one having ordinary skill in the art before the effective 
filing date of the claimed invention to have modified the ammonium salt described by the Carey 
combination with wherein the ammonium salt comprises both ammonium bifluoride and 
ammonium tetrafluoroborate because Mickelson teaches the utilization of salts in solution to provide the equivalent acid fluoride ion where the salts include ammonium bifluoride, and Inaoka teaches that a mixture of ammonium hydrogen difluoride (NH4HF2) and ammonium fluoroborate (NH4BF4) is a fluoride ion source.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).

The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when 
combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
Regarding claim 36, the method of Carey differs from the instant invention because Carey does not disclose wherein the ammonium salt is ammonium tetrafluoroborate.
Mickelson teaches that:
Except for water, the percentages are on an anhydrous basis. For the purpose of this application, the term “hydrofluoric acid” is considered to encompass hydrofluoric acid as well as the resulting acids formed by the utilization of salts in the solutions to provide the needed hydrofluoric acid and/or the equivalent acid fluoride ion. Thus, some of the salts which can be used are the alkali metal silicofluorides such as sodium or potassium silicofluoride, ammonium bifluoride, calcium bifluoride, and alkali metal bifluorides such as sodium or potassium bifluoride, an alkali metal fluoride and particularly sodium, potassium or lithium fluoride, or fluoro boric acid. The bath can also be used with a mixture of such hydrofluoric acid or acid 
fluoride ion supplying materials (col. 2, lines 1-14).

	Inaoka teaches a cleaning composition comprising one or more sources of fluoride ion.	

Preferred compounds that provide a fluoride ion source according to the present invention include hydrogen fluoride (HF), ammonium fluoride (NH4F), ammonium hydrogen difluoride (NH4HF2), 
ammonium fluoroborate (NH4BF4), boron trifluoride (BF3), fluoroboric acid (HBF4), hydrosilicofluoric acid (H2SiF6), and a quaternary ammonium fluoride such as, for example, tetramethylammonium fluoride and tetrabutylammonium fluoride. These can be used individually or in a mixture of two or more thereof (page 3, [0027]).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the ammonium salt described by the Carey 
combination with wherein the ammonium salt is ammonium tetrafluoroborate because Mickelson teaches the utilization of salts in solution to provide the equivalent acid fluoride ion where the salts include ammonium bifluoride, and Inaoka teaches that ammonium hydrogen 

difluoride (NH4HF2) is an alternative to ammonium fluoroborate (NH4BF4) as a fluoride ion source.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when 
combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

V.	Claim 35 stands rejected under 35 U.S.C. 103 as being unpatentable over Carey, II et al. (US Patent Application Publication No. 2003/0079811 A1) in view of Mickelson et al. (US Patent No. 3,562,013), CN 106086892 (‘892), Miyamoto et al. (US Patent Application Publication No. 2019/0044159 A1), SU 467145 (‘145) and Baubet et al. (US Patent Application Publication No. 2019/0024715 A1) as applied to claims 15-18, 22, 27, 32 and 37-39 above, and further in view of Crossley et al. (US Patent No. 4,631,390).
	Carey, Mickelson, CN ‘892, Miyamoto, SU ‘145 and Baubet are as applied above and incorporated herein.
Regarding claim 35, the method of Carey differs from the instant invention because Carey does not disclose wherein the strike plating comprises performing an anodic strike followed by a cathodic strike on the activated titanium substrate prior to electrodepositing the tin-bismuth alloy onto the strike deposit.

Carey teaches that in one embodiment of the invention, the intermediate barrier metal includes nickel. Typically, the nickel is flashed or plated to the base metal surface (page 10, [0052]).
	Miyamoto teaches that the strike nickel plating is performed using a Wood’s strike nickel bath (page 7, [0152]).
	Crossley teaches that:
	However, if the nickel/silver/gold combination is preferred, it may be necessary to ensure against contamination resulting from absorption of hydrogen into the nickel layer and thus affecting the outer layers of silver and gold. The problem of contamination may be overcome by depositing the nickel layer in accordance with a technique known as “Wood's 
Process”, which involves flashing on the nickel from a bath of nickel chloride, wherein the wire is firstly made an anode for approximately 30 secs. and then the polarity thereof is reversed for approximately 60 secs. The nickel-coated wire is then washed and rinsed in distilled water and transferred to a silver plating bath. The wire may then be gold-plated if preferred (col. 3, line 60 to col. 4, line 5).

The wire is back-etched and plated, in accordance with Woods Nickel Strike, using nickel chloride at a concentration of 240 g/l and Hydrochloric acid at a concentration of 86 ml/l. These stages are carried out at room temperature with current densities of 3 Amp/dm sq cathodic for 3-4 minutes and 2 Amp/dm sq anodic for 20 seconds. The level of iron contamination should not rise above 1 g/l (col. 4, lines 35-42).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the strike plating described by the Carey 
combination with wherein the strike plating comprises performing an anodic strike followed by a cathodic strike on the activated titanium substrate prior to electrodepositing the tin-bismuth alloy onto the strike deposit because the Wood’s Nickel Strike involves flashing on the nickel from a bath of nickel chloride, wherein the substrate is firstly made an anode for approximately 30 secs. and then the polarity thereof is reversed for approximately 60 sec.
Known work in one field of endeavor may prompt variations of it for use in either the 

same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

VI.	Claims 40 and 41 stand rejected under 35 U.S.C. 103 as being unpatentable over Carey, II et al. (US Patent Application Publication No. 2003/0079811 A1) in view of Mickelson et al. (US Patent No. 3,562,013), CN 106086892 (‘892), Miyamoto et al. (US Patent Application Publication No. 2019/0044159 A1), SU 467145 (‘145) and Baubet et al. (US Patent Application Publication No. 2019/0024715 A1) as applied to claims 15-18, 22, 27, 32 and 37-39 above, and further in view of Foltz, IV (US Patent Application Publication No. 2016/0201165 A1).
Carey, Mickelson, CN ‘892, Miyamoto, SU ‘145 and Baubet are as applied above and incorporated herein.
	Regarding claim 40, the method of Carey differs from the instant invention because Carey does not disclose wherein the titanium substrate comprises Ti-6A1-4V.
	Carey teaches that the base metal is made of aluminum, aluminum alloys, nickel alloys, tin, titanium, or titanium alloys (page 7, [0045]). 
The present invention relates to the art of a corrosion-resistant metal materials such as a corrosion-resistant metal made of a corrosion-resistant metal alloy or a base metal which is coated with a corrosion resistant metal alloy, which corrosion-resistant metal material can be used in a wide variety of applications such as, but not limited to, architectural or building materials such as roofing materials, siding materials, window frames, sheet metal, metal plates and the like; truck and automotive products such as, but not limited to, gasoline tanks, filter casings, body molding, body parts 

and the like; household products such as, but not limited to, appliance housings, electrical housings, light fixtures and the like; marine products such as, but not limited to, boat hulls, boat masts, dock system components; and/or other types of metal materials such as, but not limited to, tools, machinery, wires, cables, electrodes, solder and the like. The invention also relates to various metal alloy or metal coating alloy compositions based upon metal alloys of tin and metal alloys of tin and zinc, and several novel methods and processes used therein for forming the metal alloy materials or base metals coated with the metal alloy materials, such as but not limited to, wire or solder forming, metal strip forming, and coated metal forming by a plating process and/or a hot-dip process (i.e. plating of metal alloy and subsequent flow heating, immersion in molten metal alloy, metal spraying of metal alloy, and/or roller coating of metal alloy), pretreatment of the base metal prior to metal alloy coating, applying an intermediate barrier metal layer prior to metal alloy coating, post-treating the metal alloy or coated base metal, and/or forming the metal alloy or coated base metal into a variety of different articles (page 1, [0016]).

	Foltz, IV teaches that:

Ti-6Al-4V alloy is one of the most common titanium-based manufactured materials, estimated to account for over 50% of the total titanium-based materials market. Ti-6Al-4V alloy is used in a number of applications that benefit from the alloy’s advantageous combination of light weight, corrosion resistance, and high strength at low to moderate temperatures. For example, Ti-6Al-4V alloy is used to produce aircraft engine components, aircraft structural components, fasteners, high-performance automotive components, components for medical devices, sports equipment, components for marine applications, and components for chemical processing equipment (page 1, 
[0006]).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the titanium substrate described by Carey with wherein the titanium substrate comprises Ti-6A1-4V because Carey teaches that the base material is made of titanium or titanium alloys which corrosion-resistant metal material can be used in a wide variety of applications such as, but not limited to automotive products and marine products where Ti-6Al-4V alloy is used to produce high-performance automotive components and components for marine applications.
Known work in one field of endeavor may prompt variations of it for use in either the 

same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	Regarding claim 41, the method of Carey differs from the instant invention because Carey does not disclose wherein the titanium substrate is a mechanical fastener.
Carey teaches that the base metal is made of aluminum, aluminum alloys, nickel alloys, tin, titanium, or titanium alloys (page 7, [0045]). 
The present invention relates to the art of a corrosion-resistant metal materials such as a corrosion-resistant metal made of a corrosion-resistant metal alloy or a base metal which is coated with a corrosion resistant metal alloy, which corrosion-resistant metal material can be used in a wide 
variety of applications such as, but not limited to, architectural or building materials such as roofing 
materials, siding materials, window frames, sheet metal, metal plates and the like; truck and automotive products such as, but not limited to, gasoline tanks, filter casings, body molding, body parts 
and the like; household products such as, but not limited to, appliance housings, electrical housings, light fixtures and the like; marine products such as, but not limited to, boat hulls, boat masts, dock system components; and/or other types of metal materials such as, but not limited to, tools, machinery, wires, cables, electrodes, solder and the like. The invention also relates to various metal alloy or metal coating alloy compositions based upon metal alloys of tin and metal alloys of tin and zinc, and several novel methods and processes used therein for forming the metal alloy materials or base metals coated with the metal alloy materials, such as but not limited to, wire or solder forming, metal strip forming, and coated metal forming by a plating process and/or a hot-dip process (i.e. plating of metal alloy and subsequent flow heating, immersion in molten metal alloy, metal spraying of metal alloy, and/or roller coating of metal alloy), pretreatment of the base metal prior to metal alloy coating, applying an intermediate barrier metal layer prior to metal alloy coating, post-treating the metal alloy or coated base metal, and/or forming the metal alloy or coated base metal into a variety of different articles (page 1, [0016]).

	Foltz, IV teaches that:

Ti-6Al-4V alloy is one of the most common titanium-based manufactured materials, 

estimated to account for over 50% of the total titanium-based materials market. Ti-6Al-4V alloy is used in a number of applications that benefit from the alloy’s advantageous combination of light weight, corrosion resistance, and high strength at low to moderate temperatures. For example, Ti-6Al-4V alloy is used to produce aircraft engine components, aircraft structural components, fasteners, high-performance automotive components, components for medical devices, sports equipment, components for marine applications, and components for chemical processing equipment (page 1, [0006]).

It would have been obvious to one having ordinary skill in the art before the effective 
filing date of the claimed invention to have modified the titanium substrate described by Carey with wherein the titanium substrate is a mechanical fastener because Carey teaches that the base material is made of titanium or titanium alloys which corrosion-resistant metal material can be used in a wide variety of applications such as, but not limited to automotive products and marine products where Ti-6Al-4V alloy is used to produce high-performance automotive components, components for marine applications and fasteners.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

Continued Response
Claim Objections
Claim 42 is objected to because of the following informalities:   

Claim 42
	line 5, the word “an” should be amended to the word -- a --.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
I.	Claims 15-22, 27, 32 and 35-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 15
	lines 4-5, “a fluorine-activated surface of a titanium substrate” is new matter.
The Examiner has carefully considered the entire specification as originally filed, however, there is found no literal support in the specification for the new limitation in amended claim 15. Applicant has not provided the page number and line numbers from the specification as to where the newly added limitations are coming from. Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983) aff’d mem. 738 F.2d 453 (Fed. Cir. 1984).

Claim 42

	lines 1-6, “immersing the titanium substrate in another fluorine-containing 
activation solution for a predetermined period of time, the activation solution comprising: water; an fluoride salt; and hydrofluoric acid” is new matter.
The Examiner has carefully considered the entire specification as originally filed, however, there is found no literal support in the specification for the new limitation in new claim 42. Applicant has not provided the page number and line numbers from the specification as to where the newly added limitations are coming from. Ex parte Grasselli, 231 USPQ 393 (Bd. 
App. 1983) aff’d mem. 738 F.2d 453 (Fed. Cir. 1984).

II.	Claims 15-22, 27, 32 and 35-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15
	line 3, “the titanium substrate” lacks antecedent basis. See also claim 42, line 1.
Antecedent basis must be laid for each recited element in a claim, typically, by introducing each element with the indefinite article (“a” or “an”). See Slimfold Mfg. Co. v. Kincaid Properties, Inc., 626 F. Supp 493, 495 (N.D. Ga. 1985), aff'd, 810 F.2d 1113 (Fed. Cir. 1987) (citing P. Rosenberg, 2 Patent Law Fundamentals § 14.06 (2d. Ed. 1984)). Subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier 

recitation. 

	lines 4-5, it appears that “a titanium substrate” is the same as the titanium substrate recited in claim 15, line 3. However, the claim language is unclear as to whether it is. 
The subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 
If not, then what is their relationship? 

	line 5, it appears that “the activation solution” is the same as the fluorine-containing activation solution recited in claim 15, line 3. However, the claim language is unclear as to whether it is. 
There are two activation solutions, i.e., a fluorine-containing activation solution (claim 15, line 3) and an another fluorine-containing activation solution (claim 42, line 2). The claim should be clear on which one this is further limiting.

Claim 35
	lines 2-3, “the activated titanium substrate” lacks antecedent basis.
Antecedent basis must be laid for each recited element in a claim, typically, by introducing each element with the indefinite article (“a” or “an”). See Slimfold Mfg. Co. v. Kincaid Properties, Inc., 626 F. Supp 493, 495 (N.D. Ga. 1985), aff'd, 810 F.2d 1113 (Fed. Cir. 

1987) (citing P. Rosenberg, 2 Patent Law Fundamentals § 14.06 (2d. Ed. 1984)). Subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

Claim 42
	lines 2-3, it appears that “the activation solution” is the same as the another fluorine-containing activation solution recited in claim 42, line 2. However, the claim language is unclear as to whether it is. 
	There are two activations solutions, i.e., a fluorine-containing activation solution (claim 15, line 3) and an another fluorine-containing activation solution (claim 42, line 2). The claim should be clear on which one this is further limiting.

Claim Rejections - 35 USC § 103
Claim(s) 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carey, II et al. (US Patent Application Publication No. 2003/0079811 A1) in view of Mickelson et al. (US Patent No. 3,562,013), CN 106086892 (‘892), Miyamoto et al. (US Patent Application Publication No. 2019/0044159 A1), SU 467145 (‘145) and Baubet et al. (US Patent Application Publication No. 2019/0024715 A1) as applied to claims 15-18, 22, 27, 32 and 37-39 above, and 
further in view of Wiesner et al. (US Patent No. 3,065,154).
Carey, Mickelson, CN ‘892, Miyamoto, SU ‘145 and Baubet are as applied above and 

incorporated herein.
	Regarding claim 42, the method of Carey differs from the instant invention because Carey does not disclose immersing the titanium substrate in another fluorine-containing activation solution for a predetermined period of time, the activation solution comprising: water; an fluoride salt; and hydrofluoric acid.
Carey teaches that the metal strip is formed of stainless steel, carbon steel, nickel alloys, titanium or titanium alloys (page 6, [0039]). The chemical activation process is designed to remove oxides and/or foreign material from the base metal surface (page 9, [0051]).
 Wiesner teaches an alkali metal halogen etching bath helping to more completely rid a surface of all oxides and provide a more uniform layer of complex (col. 1, lines 65-68). 
Early experiments in the formulation of the alkali metal halogen etching bath for the preparation of titanium and its alloys for plating has led to the following preferred bath formulation:
NaHSO4 --------------------------- Approx. 215 grams/liter.
		NH3FHF --------------------------- Approx. 15 grams/liter.
		KF ---------------------------------- Approx. 50 grams/liter.
		HF (48% solution) -------------- Approx. 120 milliliter/liter.

(col. 1, line 71 to col. 2, line 7).
It appears that after a few minutes in the etching bath, an equilibrium is reached wherein the rate of formation of the complex equals the rate of its solution in the acid bath (col. 2, lines 29-32).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described by Carey by 

immersing the titanium substrate in another fluorine-containing activation solution for a predetermined period of time, the activation solution comprising: water; an fluoride salt; and hydrofluoric acid because a bath formulation of:
		NaHSO4 --------------------------- Approx. 215 grams/liter.
		NH3FHF --------------------------- Approx. 15 grams/liter.
		KF ---------------------------------- Approx. 50 grams/liter.
		HF (48% solution) -------------- Approx. 120 milliliter/liter.

prepares titanium and its alloys for plating by completely ridding the surface of all oxides.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

Response to Arguments
Applicant’s arguments filed June 15, 2022 have been fully considered but they are not persuasive. The standing prior art rejections have been maintained for the following reasons:
	• Applicant states that Mickelson describes a fluorine-containing solution. However, Mickelson fails to teach or suggest any suitability of the fluorine-containing solution for subsequent plating process. Accordingly, it would not be known if the fluorine-containing 
solution would be suitable for an activation treatment prior to the strike plating of the present 
application.

In response, If the composition is physically the same, it must have the same properties. Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable (MPEP § 2112.01(II)).
When the chemical composition of a solution recited in the reference is substantially similar to that of the claims, claimed properties or functions may be presumed or inherent in the prior art. 

	• Applicant states that CN 106086892 describes a fluorine-containing solution. However, CN 106086892 fails to teach or suggest any suitability of the fluorine-containing solution for subsequent plating process. Accordingly, it would not be known if the fluorine-containing solution would be suitable for an activation treatment prior to the strike plating of the present application.
In response, if the composition is physically the same, it must have the same properties. Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable (MPEP § 2112.01(II)).
When the chemical composition of a solution recited in the reference is substantially similar to that of the claims, claimed properties or functions may be presumed or inherent in the prior art. 

	• Applicant states that Miyamoto describes a strike plating prior to tin plating. However, Miyamoto does not teach or suggest immersing the titanium substrate in a fluorine-containing 

activation solution and then strike plating the fluorine-activated surface of the titanium substrate.
	In response, the rejection is not overcome by pointing out that one reference does not contain a particular limitation when reliance for that teaching is on another reference. In re Lyons 150 USPQ 741 (CCPA 1966). Moreover, it is well settled that one cannot show nonobviousness by attacking the references individually where, as here, the rejection is based on a combination of references. In re Keller 208 USPQ 871 (CCPA 1981); In re Young 159 USPQ 725 (CCPA 1968).

	• Applicant states that thus, Miyamoto does not relate to strike plating onto a metal substrate.
	In response, the rejection is not overcome by pointing out that one reference does not contain a particular limitation when reliance for that teaching is on another reference. In re Lyons 150 USPQ 741 (CCPA 1966). Moreover, it is well settled that one cannot show nonobviousness by attacking the references individually where, as here, the rejection is based on a combination of references. In re Keller 208 USPQ 871 (CCPA 1981); In re Young 159 USPQ 725 (CCPA 1968).

	• Applicant states that Khamaev teaches electrodeposition of a tin-bismuth alloy. However, Khamaev does not teach or suggest immersing the titanium substrate in a fluorine-containing activation solution before the electrodeposition of the tin-bismuth alloy.

In response, the rejection is not overcome by pointing out that one reference does not contain a particular limitation when reliance for that teaching is on another reference. In re Lyons 150 USPQ 741 (CCPA 1966). Moreover, it is well settled that one cannot show nonobviousness by attacking the references individually where, as here, the rejection is based on a combination of references. In re Keller 208 USPQ 871 (CCPA 1981); In re Young 159 USPQ 725 (CCPA 1968).

	• Applicant states that Baubet describes tin coatings having both alpha-tin and beta-tin in an alpha/beta phase ratio of 5-20%. However, Baubet does not teach or suggest immersing a titanium substrate in a fluorine-containing activation solution.
In response, the rejection is not overcome by pointing out that one reference does not contain a particular limitation when reliance for that teaching is on another reference. In re Lyons 150 USPQ 741 (CCPA 1966). Moreover, it is well settled that one cannot show nonobviousness by attacking the references individually where, as here, the rejection is based on a combination of references. In re Keller 208 USPQ 871 (CCPA 1981); In re Young 159 USPQ 725 (CCPA 1968).

Citations
The prior art made of record and not relied upon is considered pertinent to applicant's 
disclosure.  
	DE 19843738 is cited to teach that the surface activation of group IVb, Vb and VIb 

metals (preferably titanium and its alloys), for subsequent coating with another metal, comprises two-stage pickling in hydrofluoric acid-free solutions of the following compositions: (initial pickling solution) 300-800 ml/l concentrated hydrochloric acid, 200-700 ml/l water and 5-70 g/l sodium fluoride; and (main pickling solution) 300-900 ml/l concentrated sulfuric acid, 100-700 ml/l water and 0.1-10 g/l iron(II) chloride or chromium trioxide (abstract).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The 
examiner can normally be reached Monday-Friday, 7:00 AM- 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing 

using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





 /EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        July 15, 2022